                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

DEBRA S.,                                 )
                                          )
                           Plaintiff,     )
                                          )
                        v.                )                   No. 1:18-cv-03736-SEB-TAB
                                          )
ANDREW M. SAUL Commissioner of the Social )
Security Administration,                  )
                                          )
                           Defendant.     )


                ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted his Report and Recommendation on Plaintiff’s

Complaint for Judicial Review [Dkt. 16]. The parties were afforded due opportunity pursuant to

statute and the rules of this Court to file objections; none were filed. The Court, having

considered the Magistrate Judge’s Report and Recommendation, hereby adopts the Magistrate

Judge’s Report and Recommendation.



            9/25/2019
Date: _______________________                       _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana



Distribution:

Lu Han
SOCIAL SECURITY ADMINISTRATION
lu.han@ssa.gov

Norman Lamont Reed
THE LAW OFFICE OF NORMAN REED
reedsmithlaw@aol.com
Julian Clifford Wierenga
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
julian.wierenga@usdoj.gov
